Per Curiam:
It appears that issue was joined December 20, 1901, and that the ease was noticed for trial in January, 1902, and was tried in April,. 1901, the trial resulting in a disagreement of' the jury. Upon the ground, therefore, of delay and laches in making the application, the defendant’s motion, for a change of venue should have been •denied. . ■
In order to justify the granting of such a motion, after .trial actually had, exceptional reasons should appear. The general rule is that such an application must be made within a reasonable time after issue joined. (Hoffman v. Sparling, 12 Hun, 83 ; Quinn v. Van Pelt, Id. 633.)
Upon the ground, therefore, of laches and delay ¡in making the application, and a failure to show exceptional facts to take the case out of the application of the general rule, we think the motion should have been denied.
The order accordingly is reversed, with ten dollars costs and disbursements, and the motion denied.
Present — O’Brien, Ingraham,. McLaughlin, Hatch ..and Laughlin, JJ. ' .
Order reversed, with ten dollars costs and disbursements, and motion denied.